Filed 3/3/14 P. v. Bates CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

THE PEOPLE,                                                                                  C073691

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F07077)

         v.

KENNETH BATES,

                   Defendant and Appellant.


         Early in the morning of October 16, 2012, Sacramento County Sheriff’s deputies
responded to an incomplete 911 call that a woman’s car had been vandalized. The car
looked like it had been in a collision and was near a damaged telephone pole. It was
registered to defendant Kenneth Bates and his wife. The California Highway Patrol
(CHP) was dispatched, and the deputies handed the investigation over to the CHP officers
when they arrived.
         A CHP officer contacted defendant, who was walking away from the car and
toward the officer. Defendant walked unevenly and swayed when he stopped. He could
not stand upright and his breath smelled strongly of alcohol.
         Defendant told the officer he had been driving the car. He drank a 40-ounce beer
that night and hit a telephone pole with his car. He told the officer he had been drinking



                                                             1
too much and should not be driving. The officer arrested defendant after he failed several
field sobriety tests and refused to take any more.
       Defendant’s blood-alcohol level was .24 percent.
       Following a jury trial, defendant was convicted of driving under the influence of
alcohol with three prior driving under the influence convictions within 10 years and
driving with a blood-alcohol level of .08 percent with three prior convictions for driving
under the influence within the last 10 years. The trial court placed defendant on five
years’ formal probation subject to various conditions including one year in county jail
with 153 days’ credit.
       Defendant appeals.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979) 25
Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental brief
within 30 days of the date of filing of the opening brief. More than 30 days elapsed, and
we received no communication from defendant. Having undertaken an examination of
the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                         ROBIE                  , J.
We concur:


      RAYE                   , P. J.


      MAURO                  , J.



                                              2